Citation Nr: 0712328	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation, in excess 
of 10 percent, for left temporal injury headaches.

2.  Entitlement to an increased (compensable) initial 
evaluation for a left fifth finger disability.

3.  Entitlement to an increased (compensable) evaluation for 
a left temple region cicatrix.

4.  Whether there was clear and unmistakable error in failing 
to grant service connection for a chronic headache condition 
and a psychiatric disorder in a rating decision of October 7, 
1953.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  An August 2001 rating decision granted service 
connection for headaches, rated 10 percent disabling, and a 
left fifth finger disability, rated noncompensably disabling, 
and denied an increased (compensable) rating for a left 
temporal region cicatrix.  A subsequent RO decision in August 
2003 found that an RO rating decision of October 7, 1953 was 
not clearly and unmistakably erroneous in failing to 
establish service connection for a headache condition and a 
mental disorder.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.

2.  The veteran's left 5th finger does not exhibit extremely 
unfavorable ankylosis.

3.  The left temporal region cicatrix, which measures three 
centimeters in length, is stable, nontender, asymptomatic, 
and no more than minimally disfiguring.

4.  The RO's decision of October 1953, which failed to grant 
service connection for headaches and a mental condition, was 
supported by evidence then of record and the applicable 
statutory and regulatory provisions existing at that time 
were correctly applied; that decision was not undebatably 
erroneous.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic 
Codes 8045, 9304 (2006).

2.  The criteria for a compensable evaluation for left fifth 
finger disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5227, 5230 (2001 and 2006).

3.  The criteria for a compensable disability rating for left 
temporal region cicatrix have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 
7800, 7803, 7804 and 7805 (2002 and 2006).

4   The October 1953 rating decision, which failed to 
establish service connection for a headache disorder and a 
mental condition, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001 and October 
2003; rating decisions in August 2001, August 2002 and August 
2003; statements of the case in December 2002 and April 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2004 supplemental statement of the 
case.  The veteran has submitted additional evidence 
subsequent to the May 2004 statement of the case, but also 
submitted a waiver of consideration of that evidence by the 
agency of original jurisdiction.  38 C.F.R. § 20.1304(c).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.
Left temporal injury headaches.

The veteran's service medical records show that in August 
1951, he sustained a cut to the left temporal area of the 
skull down to the galea.  In September 1951 he sustained a 
fall after stumbling in a shipyard and landed on his left 
temporal area.  He was thereafter noted to have complaints of 
headaches isolated to the left temporal region.

The veteran asserts that he is entitled to a higher rating 
for his service-connected headaches.  He is assigned a 10 
percent rating by analogy under Diagnostic Code (DC) 8045-
9304, dementia due to head trauma.  38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 8045, 9304.  A 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, or insomnia, recognized as 
symptomatic of brain trauma.  The 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Purely neurological disabilities such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis 
resulting from brain trauma are rated under the diagnostic 
codes specifically dealing with such disabilities.  38 C.F.R. 
§ 4.124a, DC 8045.

Review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to head trauma in service. He 
has not been diagnosed with migraine headaches.  The 
veteran's disability does not warrant a higher evaluation 
because he does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine) and DC 8045 
(brain disease due to trauma).  Under DC 8100, a maximum of a 
50 percent disability rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum rating available under DC 8045 
is 10 percent for subjective complaints of headaches.  A 
higher than 10 percent rating will not be assigned in the 
absence of a diagnosis of multi-infarct dementia with 
cerebral arteriosclerosis.

In this case, the Board finds that the RO granted service 
connection for post-traumatic headaches and not for migraine.  
The Board also finds that the analysis under DC 8045 (brain 
disease due to trauma), rather than DC 8100 (migraine), is 
consistent with the veteran's initial claim for headaches.  
He has essentially maintained, and the evidence has shown, 
that his headaches are due to injuries sustained to his head 
while in the military.  Therefore, the Board concludes that 
DC 8045, and not DC 8100, is for application.

Regardless of whether the veteran's headaches are due to 
migraine, the evidence does not indicate that the criteria 
for a higher rating under Diagnostic Code 8100 are met.  None 
of the evidence indicates that the headaches are manifested 
by prostrating attacks, which is a requirement for a higher 
rating under that diagnostic code, and "migraine" headaches 
are not indicated.  The Board finds, therefore, that the 
criteria for a higher rating are not met, and that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a higher rating for headaches as a 
residual of head trauma.

The Board finds that at no time since the effective date of 
service connection, September 6, 2000, has the veteran's left 
little temporal injury headaches met or nearly approximated 
the criteria for a compensable disability rating.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

A left fifth finger disability.

The veteran's service medical records show that in August 
1951, he sustained a jagged laceration of the left wrist just 
missing the flexor tendons, radial artery, and vein in 
addition to the aforementioned cut to the left temporal area 
of the skull.

The veteran's left small finger disability is rated under 
Diagnostic Code 5227.  38 C.F.R. § 4.71a.

The dominant hand for the purpose of a dominant rating will 
be determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2006).  In this case, 
evidence reflects that the veteran is right-handed.

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
initial evaluation period.  See 67 Fed. Reg. 49590 (Jul. 31, 
2002).  As explained below, the veteran's finger disability 
does not warrant a compensable rating under the former or 
current criteria.

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, DC 
5227 (2002).  The former criteria also provided that 
extremely unfavorable ankylosis would be rated as amputation 
under DCs 5152 through 5156.

The new criteria provide for a noncompensable evaluation for 
ankylosis of the little finger, whether it is favorable or 
unfavorable.  A noncompensable rating is the only schedular 
rating available for this disorder.  The rating schedule 
indicates that VA can also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, DC 5227 (effective from August 26, 2002).  

The new rating criteria provide evaluations for limitation of 
motion of fingers.  For the little finger, the only schedular 
rating provided is a noncompensable rating for any degree of 
limitation of motion, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, DC 5230 (2006).

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating is not warranted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  While VA examinations 
in October 2000 and March 2005 noted that the veteran was 
unable to actively flex the left little finger, the veteran 
was noted on VA examination in October 2000 to have 50 
percent range of motion, passively, and full extension.  The 
finger is not ankylosed. Moreover, favorable ankylosis would 
only warrant a noncompensable rating under the old and new 
rating criteria.  There is certainly no basis for finding the 
severity of the veteran's left little finger disability is 
equivalent to extremely unfavorable ankylosis or amputation.  
The Board further notes that the veteran's left 5th finger 
disability does not result in limitation of motion of other 
digits or interference with the overall function of the hand.  
The October 2003 VA examination, while finding that the 
veteran had loss of flexion of the index finger in addition 
to the service-connected left fifth finger as well as no 
thumb to pinky pinch, this additional disability is 
attributed to other service-connected disability, which is 
separately rated. Accordingly, the Board finds that a 
compensable evaluation is not warranted under either the old 
or new criteria.  The preponderance of the evidence is 
against the veteran's claim for increase and that claim must 
be denied.

The Board has considered whether an increased disability 
rating is warranted for the veteran's left small finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, in Johnston v. Brown, Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
In this case, the veteran is receiving a noncompensable 
evaluation for his little finger disorder under DC 5230.  
This is the maximum rating allowable.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

The Board finds that at no time since the effective date of 
service connection, September 6, 2000, has the veteran's left 
little finger disability met or nearly approximated the 
criteria for a compensable disability rating.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.  Fenderson v. West, 12 Vet. App. 
119 (1999). 
  
Left temporal region cicatrix.

As noted above the veteran sustained injury in August 1951, 
resulting on a cut to the left temporal area of the skull 
down to the galea.  His wound was cleansed and sutured.  A 
rubber drain was paced in the skull wound at the posterior 
margin.  A pressure dressing was applied.  In early September 
1951 the drain was removed, sutures were removed and the 
veteran was noted to be healing well.

The veteran's left temple region cicatrix is rated under 
Diagnostic Code 7800.

Under the regulations in effect prior to August 30, 2002, a 
zero percent disability rating is warranted for scars of the 
head, face, or neck that are slightly disfiguring. A 10 
percent disability rating is warranted for scars that are 
moderately disfiguring. A 30 percent evaluation requires 
severe disfigurement, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to a 30 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised.  As this appeal 
was pending at the time the applicable regulations were 
amended, the veteran is entitled to consideration under both 
sets of regulations, but the amended criteria can be applied 
only as of their effective date.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003), 69 Fed. Reg. 25179 (2004).

For disfigurement of the head face, or neck, an 80 percent 
evaluation is warranted if with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

A 50 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.

A 30 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 10 percent 
evaluation is warranted for one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

The eight characteristics of disfigurement are:  (1) Scar 5 
or more inches (13 or more centimeters) in length, (2) Scar 
at least one-quarter inch (0.6 centimeters) wide at widest 
part, (3) Surface contour of scar elevated or depressed on 
palpation, (4) Scar adherent to underlying tissue, (5) Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters), (6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters), (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters), and (8) Skin indurated 
and inflexible in an area exceeding six square inches (39 
square centimeters).  38 C.F.R. § 4.118, DC 7800, Note (1) 
(2006).

Superficial, unstable, scars warrant a 10 percent disability 
rating. Diagnostic Code 7803 (2006).  Superficial scars that 
are painful on objective demonstration also warrant a 10 
percent disability rating.  38 C.F.R. § 4.118, DC 7804 
(2006).

An unstable scar is one which for any reason has a frequent 
loss of covering of skin over the scar, and a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7803, 7804, Notes (1)-(2) 
(2006).

Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, DC 7805 (2006).

The veteran contends that his service-connected residuals of 
a left temple scar are more disabling than currently 
evaluated.  However, the post service medical records, 
primarily the recent VA examination in October 2000, show 
that the scar is mildly depressed, measures three centimeters 
in length, and is no more than minimally disfiguring.  The 
scar does not result in tenderness, ulceration or breakdown 
of the skin.  Adherence and texture is normal.  The scar does 
not result in hyper-pigmentation in an area exceeding six 
square inches.  The evidence does not show two or more 
characteristics of disfigurement, or that facial features are 
affected.

The evidence does not show that the scar is tender, painful, 
poorly nourished, unstable or involves repeated ulcerations.  
Furthermore, there is no evidence that the scar results in 
any functional impairment.  Hence, a compensable rating is 
not warranted under either the old or new criteria.  The 
preponderance of the evidence is against the veteran's claim 
for increase and that claim must be denied.

Clear and unmistakable error (CUE) in a rating decision of 
October 7, 1953.

The veteran contends that the RO's failure in an October 1953 
rating decision to grant service connection for a headache 
condition and a mental disorder amounts to clear and 
unmistakable error.

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Veterans Regulation No. 2(a), Pt. II, 
par. III; Veterans Administration regulations 1008 and 1009 
(effective January 25, 1936, to December 31, 1957).  Since 
the veteran was provided timely notification of the October 
7, 1953, rating decision in question and did not appeal that 
decision within the specified one-year period, that rating 
decision is final and may not be reopened, in the absence of 
new and material evidence or clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

To establish a valid CUE claim, an appellant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  If a claimant wishes 
to reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The veteran in asserting his claim of clear and unmistakable 
error points to a September 1952 VA psychiatric examination 
which recorded the veteran's complaints of headaches in the 
left fronto-temporal area and diagnosed the veteran as having 
a conversion reaction manifested by cephalgia.  It is argued 
that the RO failed to consider this examination report as an 
inferred claim upon which to establish, in its rating 
decision of October 1953, service connection for both a 
chronic headache condition and a mental disorder.

The veteran original Application for Compensation or Pension, 
VA form 8-256, filed in June 1953, made no claim of service 
connection for either a headache condition or a mental 
disorder.  He claimed service connection for lacerations of 
the scalp, left hand, and wrist, and for a "smashed" left 
ring finger, but did not specifically claim service 
connection for headaches or any mental disorder.  While the 
veteran was evaluated and treated on multiple occasions in 
service for headaches between December 1952 and February 
1953, a headache condition was not noted on his April 1953 
medical examination for service separation.  The veteran's 
service medical records, in their entirety, are negative for 
any findings or diagnoses suggestive of a mental condition.

While the veteran complained of left sided headaches in the 
region of his scalp scar when examined by VA in September 
1953, a psychiatric examination attributed his ongoing 
complaints of headaches to a conversion reaction manifested 
by cephalagia.

In view of these facts, which show the initial diagnosis of a 
psychiatric condition many months following service 
separation and an absence of a definitive diagnosis of a 
headache disorder at service separation or on VA examination 
in September 1953, the Board finds no basis for concluding 
that the failure of the RO in its October 1953 rating 
decision to consider a claim for service connection for 
headaches or a mental disorder amounted to clear and 
unmistakable error.

In essence, there is no basis to conclude that the September 
1953 rating decision contained clear and unmistakable error 
based on fact.  There was document of record at the time of 
the decision in October 7, 1953, which could reasonably be 
construed to be a claim for service connection for headaches 
or a mental disorder.

It is clear that the pertinent service medical records were 
before the adjudicator in October 1953, as well as post-
service VA medical records, and that the extant evidence 
contained no medical findings clearly supporting a pending 
claim for headaches or a mental condition attributable to 
service, especially when neither condition was explicitly 
claimed y the veteran.  To the extent that the veteran's 
disagreement can be construed as with how the RO weighed or 
evaluated the evidence that was of record, the Board notes 
that an allegation that an RO inappropriately weighed the 
evidence does not fit the definition of a viable CUE claim. 
Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of a 
final prior determination (i.e., a reweighing of the 
evidence) is not the type of administrative error reversible 
under 38 C.F.R. § 3.105(a).  In this case, while some 
evidence, such as the post service complaints of ongoing 
headaches, could be construed to support an inferred claim 
for that disorder, there was evidence consisting of the 
September 1953 psychiatric examination that weighed against 
it.

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Therefore, the evidence of record does not show  
CUE.  In light of the above, the Board finds that the claim 
must be denied.  


ORDER

An increased initial evaluation, in excess of 10 percent, for 
left temporal injury headaches is denied.

An increased (compensable) initial evaluation for a left 
fifth finger disability is denied.

An increased (compensable) evaluation for a left temple 
region cicatrix is denied.

The October 7, 1953, rating decision that did not grant 
service connection for a chronic headache condition and a 
psychiatric disorder was not clearly and unmistakably 
erroneous.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


